Opinion filed November 8,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00236-CV 
                                                    __________
 
                                    KATHYRN
DRAKE, Appellant
 
                                                             V.
 
                                          ANSON
PARK, Appellee

 
                                  On Appeal from the County
Court at Law
                                                             Tayor
County, Texas
                                                     Trial
Court Cause No. 22,109

 
                                            M
E M O R A N D U M   O P I N I O N
            Kathyrn
Drake, who is not represented by counsel, initiated an appeal from a judgment
evicting her from an apartment.  Drake has not been in contact with this court
since the appeal was filed, has not provided this court with an accurate
mailing address, and has not complied with our directive to file an amended
notice of appeal.  We dismiss the appeal.  
            By
letters dated August 14, 2012, and September 14, 2012, this court attempted to
notify Drake that her notice of appeal did not comply with Tex. R. App. P. 25.1.  In the first
letter, we requested that Drake file a proper notice of appeal.  In the second letter,
we requested that Drake respond to our letter by showing grounds to continue
the appeal and warned Drake that the appeal could be dismissed absent such a
response.  We sent the September 14 letter by certified mail to the address
that Drake supplied to this court, but the letter was returned to this court
unclaimed with a notation that the post office was unable to forward.  Unrepresented
parties to an appeal are required by the Texas Rules of Appellate Procedure to
provide the appellate court with a mailing address.  Tex. R. App. P. 9.1(b), 32.1(a)(2).  Because Drake has not complied
with the directive of this court regarding her notice of appeal and has not
provided this court with an accurate mailing address, we dismiss this appeal.  See
Tex. R. App. P. 42.3.  
            The
appeal is dismissed. 
 
                                                                                                PER
CURIAM
 
November 8, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th
Court of Appeals.[1]
 




                [1]Tom Gray, Chief Justice, Court of Appeals, 10th
District of Texas at Waco, sitting by assignment to the 11th Court of Appeals.